DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 16-22,26-32 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Naarmann et al. (WO2007028803).
As to claim 16 Naarmann et al. discloses a pouch cell comprising: a positive contact region (figure 1 number A); and a negative contact region (figure 1 number V); electrical contact with, and charging and discharging of, the pouch cell being possible via the positive and negative contact regions (pg 2 paragraph 2); the pouch cell being of planar design and having a cell top side and a cell bottom side situated opposite the cell top side (figure 1); the positive contact region being located exclusively on the cell top side and the negative contact region being located exclusively on the cell bottom side, or vice versa (figure 1 number A,V).
As to claim 17, Naarmann et al. discloses wherein the pouch cell has an encircling cell edge strip free of electrical contact lugs or free of any kind of electrical contact-making elements (figure 1).
As to claim 18, Naarmann et al. discloses wherein the positive contact region is designed as an electrical or mechanical positive connection element and the negative contact region is designed as an electrical or mechanical negative connection element (figure 1 number A,V).
As to claim 19, Naarmann et al. discloses wherein the positive connection element and the negative connection element are each of flat design and designed for contact- connection via pressing or welding (figure 1 number A,V).
As to claim 20, Naarmann et al. discloses wherein the positive connection element and the negative connection element are each designed as a plug-in connection element (figure 1 number A,V).
As to claim 21, Naarmann et al. discloses wherein the positive connection element and the negative connection element are complementary (figure 1 number A,V).
As to claim 22, Naarmann et al. discloses wherein a plug-in direction of the plug- in connection elements is oriented parallel in relation to the cell top side and in relation to the cell bottom side (figure 1 number A,V).
As to claim 26, Naarmann et al. discloses wherein the pouch cell is electrically insulated outside the positive contact region and the negative contact region (pg 2 paragraph 2).
As to claim 27, Naarmann et al. discloses wherein the cell top side and the cell bottom side are flat (figure 1 number A,V).
As to claim 28, Naarmann et al. discloses wherein the cell top side and the cell bottom side are flat and wherein the positive and negative connection elements each extend perpendicularly in relation to the flat cell top side or the cell bottom side (figure 1 number A,V).
As to claim 29, Naarmann et al. discloses wherein the cell top side and the cell bottom side are flat and wherein the negative and positive connection elements protrude beyond the flat cell top side or the flat cell bottom side (figure 1 number A,V).
As to claim 30, Naarmann et al. discloses wherein the positive contact region and the negative contact region are routed out of the pouch cell via loops or lines running within the pouch cell (figure 1 number A,V).
As to claim 31, Naarmann et al. discloses wherein the pouch cells are electrically contact-connected to one another via respective connection elements (figure 1).
As to claim 32, as to the method for operating am electrical handheld power tool comprising: supplying power to an electrical handheld power tool using the stack as recited in claim 31, it has been held that a recitation with respect to the manner in which the claimed particle is intended to be employed does not differentiate the claimed article form a prior art article satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naarmann et al. (WO 2007028803).
	Naarmann et al. discloses the pouch cell described above. Naamann et al. fail to disclose wherein the positive connection element and the negative connection element are each designed as screw-connection elements, wherein the positive connection element and the negative connection element are complementary, and wherein the screw-connection elements are electrically conductive only in sections in such a way that electrical contact is made only after mechanical contact is made. Naamann et al. teaches wherein the positive connection element and the negative connection element are each designed as plug in elements (page 2 paragraph 2). It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the positive connection element and the negative connection element are each designed as screw-connection elements in order to provide optimal results in absence of unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724